 

Exhibit 10.1

EXECUTION VERSION

 

 

 

 

FIRST AMENDMENT

TO

CREDIT AGREEMENT

Dated as of November 1, 2006

AMONG

TETON ENERGY CORPORATION,

AS BORROWER,

THE GUARANTORS,

BNP PARIBAS,

AS ADMINISTRATIVE AGENT,

AND

THE LENDERS PARTY HERETO


--------------------------------------------------------------------------------




FIRST AMENDMENT TO CREDIT AGREEMENT

THIS FIRST AMENDMENT TO CREDIT AGREEMENT (this “First Amendment”) dated as of
November 1, 2006, is among TETON ENERGY CORPORATION, a Delaware corporation (the
“Borrower”); each of the undersigned guarantors (the “Guarantors”, and together
with the Borrower, the “Obligors”); each of the lenders party to the Credit
Agreement referred to below (collectively, the “Lenders”); and BNP PARIBAS, as
administrative agent for the Lenders (in such capacity, together with its
successors in such capacity, the “Administrative Agent”).

R E C I T A L S

A.            The Borrower, the Administrative Agent and the Lenders are parties
to that certain Credit Agreement dated as of June 15, 2006 (the “Credit
Agreement”), pursuant to which the Lenders have made certain credit available to
and on behalf of the Borrower.

B.            The Borrower has requested and the Administrative Agent and the
Lenders have agreed to amend certain provisions of the Credit Agreement.

C.            NOW, THEREFORE, to induce the Administrative Agent and the Lenders
to enter into this First Amendment and in consideration of the premises and the
mutual covenants herein contained, for good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

Section 1.       Defined Terms.  Each capitalized term used herein but not
otherwise defined herein has the meaning given such term in the Credit
Agreement, as amended by this First Amendment.  Unless otherwise indicated, all
section references in this First Amendment refer to sections of the Credit
Agreement.

Section 2.       Amendments to Credit Agreement.

2.1           Amendments to Section 1.02.

(a)           The following definition is hereby added where alphabetically
appropriate to read as follows:

“First Amendment” means that certain First Amendment to Credit Agreement, dated
as of November 1, 2006, among the Borrower, the Guarantors, the Administrative
Agent and the Lenders party thereto.

2.2           Amendment to Section 3.05(a).  The first sentence of Section
3.05(a) is hereby amended in its entirety to read as follows:

The Borrower agrees to pay to the Administrative Agent for the account of each
Lender a commitment fee, which shall accrue at 0.500% per annum on the average
daily amount of the unused amount of the Commitment of such Lender during the
period from and including the date of this Agreement to but excluding the
Termination Date.

Section 3.       Conditions Precedent.  This First Amendment shall not become
effective until the date on which each of the following conditions is satisfied
(or waived in accordance with Section 12.02 of the Credit Agreement) (the
“Effective Date”):

3.1           The Administrative Agent shall have received from the Majority
Lenders, counterparts (in such number as may be requested by the Administrative
Agent) of this First Amendment signed on behalf of such Person.

3.2           The Administrative Agent and the Lenders shall have received all
fees and other amounts due and payable on or prior to the date hereof.

2


--------------------------------------------------------------------------------




 

3.3           No Default shall have occurred and be continuing as of the date
hereof, after giving effect to the terms of this First Amendment.

3.4           The Administrative Agent shall have received such other documents
as the Administrative Agent or its special counsel may reasonably require.

The Administrative Agent is hereby authorized and directed to declare this First
Amendment to be effective when it has received documents confirming or
certifying, to the satisfaction of the Administrative Agent, compliance with the
conditions set forth in this Section 3 or the waiver of such conditions as
permitted hereby. Such declaration shall be final, conclusive and binding upon
all parties to the Credit Agreement for all purposes.

Section 4.       Miscellaneous.

4.1           Confirmation.  The provisions of the Credit Agreement, as amended
by this First Amendment, shall remain in full force and effect following the
effectiveness of this First Amendment.

4.2           Ratification and Affirmation; Representations and Warranties. 
Each Obligor hereby (a) acknowledges the terms of this First Amendment; (b)
ratifies and affirms its obligations under, and acknowledges, renews and extends
its continued liability under, each Loan Document to which it is a party and
agrees that each Loan Document to which it is a party remains in full force and
effect, except as expressly amended hereby, notwithstanding the amendments
contained herein and (c) represents and warrants to the Lenders that as of the
date hereof, after giving effect to the terms of this First Amendment:  (i) all
of the representations and warranties contained in each Loan Document to which
it is a party are true and correct, except to the extent any such
representations and warranties are expressly limited to an earlier date, in
which case, such representations and warranties shall continue to be true and
correct as of such specified earlier date, (ii) no Default or Event of Default
has occurred and is continuing and (iii) no event or events have occurred which
individually or in the aggregate could reasonably be expected to have a Material
Adverse Effect. 

4.3           Counterparts.  This First Amendment may be executed by one or more
of the parties hereto in any number of separate counterparts, and all of such
counterparts taken together shall be deemed to constitute one and the same
instrument.  Delivery of this First Amendment by facsimile transmission shall be
effective as delivery of a manually executed counterpart hereof.

4.4           No Oral Agreement.  This First Amendment, the Credit Agreement and
the other Loan Documents executed in connection herewith and therewith represent
the final agreement between the parties and may not be contradicted by evidence
of prior, contemporaneous, or unwritten oral agreements of the parties.  There
are no subsequent oral agreements between the parties.

4.5           GOVERNING LAW.  THIS FIRST AMENDMENT (INCLUDING, BUT NOT LIMITED
TO, THE VALIDITY AND ENFORCEABILITY HEREOF) SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF TEXAS.

4.6           Payment of Expenses.  In accordance with Section 12.03 of the
Credit Agreement, the Borrower agrees to pay or reimburse the Administrative
Agent for all of its reasonable out-of-pocket costs and reasonable expenses
incurred in connection with this First Amendment, any other documents prepared
in connection herewith and the transactions contemplated hereby, including,
without limitation, the reasonable fees and disbursements of counsel to the
Administrative Agent.

4.7           Severability.  Any provision of this First Amendment which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

3


--------------------------------------------------------------------------------




 

4.8           Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns.

[SIGNATURES BEGIN NEXT PAGE]

4


--------------------------------------------------------------------------------




 

IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to be
duly executed as of the date first written above.

BORROWER:

TETON ENERGY CORPORATION

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

GUARANTORS:

 

TETON NORTH AMERICA LLC

 

 

 

 

 

 

 

 

 

 

By:

Teton Energy Corporation, its

 

 

 

 

 

 

sole member

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TETON PICEANCE LLC

 

 

 

 

 

By:

Teton North America LLC,

 

 

 

 

 

 

its sole member

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

TETON DJ LLC

 

 

 

 

 

By:

Teton North America LLC,

 

 

 

 

 

 

its sole member

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

TETON WILLISTON LLC

 

 

 

 

 

By:

Teton North America LLC,

 

 

 

 

 

 

its sole member

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

ADMINISTRATIVE AGENT:

BNP PARIBAS, as Administrative Agent

 

 

 

 

By:

 

 

 

Name:

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

 

 

 

Title:

 

 

 

 

 

5


--------------------------------------------------------------------------------




 

LENDER:

 

BNP PARIBAS, as a Lender

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

 

 

 

Title:

 

 

 

 

 

6


--------------------------------------------------------------------------------